Citation Nr: 0510069	
Decision Date: 04/07/05    Archive Date: 04/22/05	

DOCKET NO.  03-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as stress and depression.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for herpes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on appeal.  
The veteran, who had active service from January 1968 to 
September 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  



REMAND

A preliminary review of the record discloses that at the 
veteran's videoconference BVA hearing in January 2005 it was 
indicated that the veteran would be submitting additional 
medical records in support of his claims.  Additional medical 
evidence was submitted to the Board in February 2005, and 
that evidence was accompanied by a waiver of the veteran's 
right to have that evidence initially considered by the RO.  
That evidence includes a statement from the veteran's private 
physician, a statement from a VA health care provider and a 
VA outpatient treatment record.  The statement from the VA 
health care provider indicated that the veteran had been 
evaluated and was being treated for various conditions, 
including those pertinent to this appeal at the Hines VA 
Medical Center (VAMC).  The veteran testified at his hearing 
before the BVA that he had been receiving treatment from the 
VA since approximately 2001.  Transcript at 5, 9.  

However, while these records are clearly relevant to the 
veteran's current appeal, those records have not been 
obtained and associated with the claims file.  The VA is 
deemed to have constructive knowledge of those records, and 
in this case, has actual knowledge of the existence of those 
records.  Consequently, they are considered to be evidence 
that is of record at the time any decision is made and should 
be obtained and associated with the claims file for review in 
connection with the veteran's current appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the United 
States Court of Appeals for Veterans Claims (Court) stated in 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992), 
"[t]he Court cannot accept the Board being 'unaware' of 
certain evidence, especially when such evidence is in 
possession of the VA, and the Board is on notice as to its 
possible existence and relevance.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records before proceeding 
with the appeal."  The Court went on to explain in that case 
that there was a continuing obligation upon the VA to assist 
the veteran in developing the facts of his claim throughout 
the entire administrative adjudication and the VA's duty to 
obtain records regarding medical history is an important part 
of the VA's affirmative duties whether or not a claimant 
requests a particular record.  As such, further development 
to obtain these records is necessary prior to final appellate 
review.  

In addition, the veteran has reported that he received 
pertinent VA treatment at the West Side VAMC in 1969 and at 
the Hines VAMC in 1979.  The RO requested those records from 
those medical facilities, and in a May 2002 response from the 
component of the VA health care system that includes the West 
Side Division it was indicated that they had no records of 
treatment of the veteran at that facility.  However, the 
record does not appear to contain a response with respect to 
the request for records from the Hines VAMC.  

The Board would also note that the record appears to contain 
support for the veteran's contentions that he was seen at 
those VA medical facilities when he claimed he did receive 
such treatment.  The record contains a VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) dated in 1970 and 
1978 that appear to reflect communication between the RO and 
the West Side VA Medical Center in 1970 and the Hines VA 
Medical Center in 1978.  Significantly, the 1970 
communication between the RO and the West Side VA Medical 
Center contains a notation of "Redundant Prepuce:  Inflamed."  
The veteran has testified that he was treated at that VA 
Medical Center shortly following his separation from service 
for an infection and that he underwent a circumcision during 
that hospitalization.  The veteran also testified that the 
infection he experienced at that time was similar to the 
infection he had during service, and service medical records 
document pertinent treatment in September 1969.  

As indicated above, while the Board acknowledges that the 
West Side VAMC indicated in May 2002 that they had no records 
of treatment of the veteran at their facility, that response 
does not address the possibility that records of much earlier 
treatment the veteran may have received in the 1970's were 
retired at a Federal Records Center and that they simply have 
no current treatment records pertaining to the veteran.  
Since the record does not appear to contain any response from 
the Hines VAMC regarding treatment the veteran appears to 
have received at that facility in 1978, and the case is being 
returned to the RO to obtain current treatment records from 
the Hines VAMC, the Board is of the opinion that the RO 
should contact the West Side VAMC and ascertain whether any 
records of treatment the veteran reports he received in 1970 
may have been retired to a Federal Records Center, and, if 
so, obtain those records and associate them with the claims 
file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should obtain and associate 
with the claims file all treatment 
records pertaining to the veteran from 
the Hines VAMC.  Reference is made to the 
VA Form 10-7131 dated in September 1978 
reflecting communication between the RO 
and the Hines VAMC, the veteran's 
testimony at his January 2005 BVA hearing 
and the statement from the VA health care 
providers submitted after that hearing 
indicating that the veteran was being 
treated at that medical facility from 
approximately 2000 to the present date.  
If no records dated prior to 2000 are 
located by the Hines VAMC, the Medical 
Center should be requested to ascertain 
whether any records of treatment the 
veteran reports he received in the 1970's 
were retired to a Federal Records Center, 
and, if so, those records should be 
retrieved and associated with the claims 
file.  

2.  With respect to treatment the veteran 
appears to have received at the West Side 
VAMC in 1970, reference is made to the VA 
Form 10-7131 dated in that year that 
contains the notation "Redundant Prepuce:  
Inflamed."  That VAMC should be requested 
to ascertain whether any records of 
treatment in their facility pertaining to 
the veteran have been retired to a 
Federal Records Center, and if so, those 
records should be retrieved and 
associated with the claims file.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




